TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-00-00817-CR




                                  J. Ignacio Acosta, Appellant

                                                v.

                                  The State of Texas, Appellee



     FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT
       NO. CR2000-008, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



PER CURIAM

               J. Ignacio Acosta represents himself on appeal. The clerk’s fee has not been paid and

the clerk’s record has not been filed. See Tex. R. App. P. 35.3(a). The Clerk of this Court has been

unable to contact appellant. The appeal is dismissed for want of prosecution. See Tex. R. App. P.

37.3(b).



Before Justices Kidd, B. A. Smith and Puryear

Dismissed for Want of Prosecution

Filed: May 3, 2001

Do Not Publish